Citation Nr: 0935638	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as asthma.

2.  Entitlement to an initial increased rating for a lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1985, with additional service in the Army Reserve.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and awarded a 
20 percent disability rating for lumbar myositis; and denied 
service connection for asthma and for residuals of a 
herniated nucleus pulposus, to include as secondary to 
service-connected lumbar myositis.

An August 2005 RO decision increased the rating for the 
Veteran's service-connected lumbar myositis to 40 percent.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
March 2006, the Board granted service connection for 
residuals of a herniated nucleus pulposus and remanded the 
claims for further development.  An April 2006 rating 
decision assigned a 60 percent rating for a lumbar herniated 
nucleus pulposus.

With respect to the Veteran's claim for service connection 
for a respiratory disability, the Board notes that the issue 
on appeal was certified to the Board as entitlement to 
service connection for asthma.  However, as the record 
reflect reflects treatment for other respiratory conditions 
in addition to asthma, the Board finds that the issue is more 
appropriately characterized as captioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

With respect to the Veteran's claim for service connection 
for asthma, the Board notes that his service treatment 
records for his period of verified active service from July 
1981 to October 1985, show treatment for respiratory 
complaints.  However, those records do not show treatment for 
asthma.  An August 1981 entry noted that the Veteran was seen 
with complaints of a headache, a sore throat, and aches in 
his arms and elbow for four days.  The impression was 
probable flu.  A November 1983 entry noted that the Veteran 
was seen with complaints including a sore throat, headaches, 
and being sore all over.  The assessment was upper 
respiratory tract infection and tonsillitis.  On a medical 
history form at the time of the July 1985 separation 
examination, the Veteran checked that he did not know if he 
had asthma.  He also checked that he did have tuberculosis 
and that he did have pain and pressure in his chest.  The 
reviewing examiner noted that the Veteran had a positive 
tuberculosis test and that he was treated.  It was reported 
that the Veteran would get chest pain when running during 
physical therapy.  The July 1985 objective separation 
examination report included a notation that the Veteran's 
lungs and chest were normal.

A May 1988 individual sick slip, apparently for Reserve 
purposes, indicated that the Veteran had wheezes throughout 
the lung fields.  It was noted that he had asthma.  A May 
1988 treatment entry, also apparently for Reserve purposes, 
noted that the Veteran stated that he had asthma since 1981.

Post-service private and VA treatment records show treatment 
for asthma.  A November 1988 treatment entry from R. M. 
Nunez, M.D., shows a diagnosis of bronchial asthma.

A February 2002 VA respiratory examination report noted that 
the Veteran's claims folder was available, but that it did 
not contain his service treatment records.  The diagnosis was 
asthma by history.  The examiner stated that according to the 
medical record available, a diagnosis of asthma was made for 
the first time by a private physician in 1988.

In April 2006, the Veteran's private physician reported that 
after reviewing the medical records and May 1988 evaluation 
performed during his training, the Veteran suffered an acute 
exacerbation of his bronchial asthma with wheezing on lungs 
auscultation that required use of a bronchodilator.  The 
physician opined that the exacerbation of the Veteran's 
bronchial asthma was due to his active duty [service] and 
exposure to environmental factors such as motor vehicle 
emissions described by the Veteran.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of respiratory symptoms in service, and the 
continuity of symptoms after service, he is not competent to 
relate any current respiratory diagnoses to his active 
service.  As such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the April 2006 private opinion, 
and any other opinions of record.

Pursuant to the Board's March 2006 remand, the RO requested 
verification of periods of the Veteran's active duty for 
training from the 369th Combat Hospital at Ft. Buchanan in 
March 2007 and August 2008; the base realignment and closure 
program (BRAC) for Roosevelt Roads in March 2007; and the 
National Personnel Records Center (NPRC) in August 2008.  In 
November 2008, the NPRC advised the RO to initiate their 
request through the Personnel Information Exchange System 
(PIES).  In February, April, and June 2009, the RO requested 
verification of the Veteran's periods of service from the 
Army Reserve Personnel Command who provided a copy of the 
Veteran's retirement points for the years 1984 through 
December 1990.  However, that report did not provide the 
actual dates of any active duty for training status.  
Accordingly, the precise dates of the Veteran's service 
remain unclear to the Board.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training includes full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
duty training, or from injury incurred or aggravated during 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).  However, the presumptions do not apply to 
active duty training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

In order for the Veteran to be eligible for service 
connection for the respiratory disability claimed during his 
service, the record must establish that it is at least as 
likely as not that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty.  Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  
Respiratory disabilities are classified as a disease rather 
than an injury.  Since Veteran status depends, in part, on 
whether the Veteran's respiratory disability was incurred in 
or aggravated during active service, or active or inactive 
duty for training, another attempt should be made to obtain 
documentation of the specific dates of service.

Finally, the RO initially rated the Veteran's service-
connected lumbar spine disability using the criteria for 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Prior to September 26, 2003, 
a 20 percent rating was warranted for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).

During the pendency of the Veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003. 67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2008).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  The reclassified diagnostic codes include 5237 
(lumbosacral strain) and 5243 (intervertebral disc syndrome).  
68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, a 
rating of 100 percent is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2008).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the 
Veteran's last VA spine examination was in April 2005.  
Private treatment records dated from June 2008 to August 2008 
reflect complaints of and treatment for low back pain and 
diagnoses of lumbar radiculopathy, degenerative disc disease, 
and degenerative joint disease.  Because the Veteran's 
condition may have worsened since the date of the latest 
examination, the Board finds that a new examination is in 
order.

In addition, it is unclear to the Board how the Veteran's 
lumbar spine disability has currently been rated.  It appears 
that he has been assigned a 60 percent rating for residuals 
of a lumbar herniated nucleus pulposus and a 40 percent 
rating for lumbar myositis.  On remand, the RO should review 
those ratings to determine if both remain in effect because 
the ratings may be inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records that document 
the specific dates of the Veteran's 
ACDUTRA and INACDUTRA.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts 
to obtain them would be futile.  In the 
event that it is determined that the 
records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
respiratory disability.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the April 2006 private opinion.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose all current respiratory 
disabilities, including asthma.

(b)  Is it as likely as not (50 percent 
or more probability) that any respiratory 
disability, including asthma, was 
incurred in or is due to or the result of 
the Veteran's active service or active 
duty training, including treatment for 
respiratory complaints during service?  
The examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-service 
injury and relied on lack of evidence in 
service medical records to provide 
negative opinion).

(c)  Is there clear and unmistakable 
evidence that any respiratory disability, 
including asthma, pre-existed the 
Veteran's active service or active duty 
training?

If so, is it as likely as not (50 
percent probability or more) that 
the preexisting respiratory 
disability, including asthma, 
underwent a permanent increase in 
severity beyond the natural 
progression of the disease, during 
or as a result of his service?  The 
examiner should specifically state 
whether any permanent increase in 
the underlying pathology was due to 
normal progression of the disorder.

3.  Schedule a VA spine and neurological 
examination to determine the current 
nature and severity of the Veteran's low 
back disability and polyradiculopathy.  
The claims file should be reviewed and 
that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disability.
    
(b)  Provide ranges of motion of the 
lumbar spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

(e)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
spinal disability, including any bowel 
and bladder abnormalities, and 
characterize the level of impairment 
caused any radiculopathy of the lower 
extremities (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

(f)  State what impact, if any, the 
Veteran's low back disability and any 
radiculopathy of the lower extremities, 
has on his employment and daily living 
activities.  In addition, the examiner 
should provide an opinion as to whether 
a marked interference in employment is 
caused solely by the Veteran's service-
connected low back disability and 
radiculopathy of the lower extremities.

4.  Then, readjudicate the claims, to 
include determining the Veteran's current 
rating for his lumbar spine disabilities, 
and determining whether both the 60 percent 
and 40 percent ratings for herniated nucleus 
pulposus and lumbar myositis remain in 
effect.  If the decision remains adverse to 
the Veteran, issue a supplemental statement 
of the case and allow the applicable time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

